DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 408.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 
Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “406” has been used to designate both the first accelerometer and the second accelerometer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Regarding claim 1, the limitation “an adhesive material [...] to worn the [...]” in lines 6-7 should be changed to –an adhesive material [...] to wear 
Regarding claim 2, the limitation “Doppler velocity and, arterial [..]” in line 25 should be changed to –Doppler velocity 
Regarding claim 3, the limitation “the second accelerometer sensor” should be changed to –the second accelerometer 
Further regarding claim 3, the limitation “are arranged in proximal to” should be changed to –is arranged 
Regarding claim 4, the limitation “the second accelerometer sensor” should be changed to –the second accelerometer .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, fails to provide sufficient written description for “measure [...] change in arterial dimensions based on a time difference between the first acceleration signal and the second acceleration signal”. Although measuring change in arterial dimensions based on acceleration signals is mentioned in at least paragraphs [0067], [0069], [0071]-[0073] of the pre-grant publication of the instant application, the specification does not describe how the measurement is made using the acceleration signals. Simply pointing or stating a result (e.g. measuring change in arterial dimensions based on a time difference between the first acceleration signal and the second acceleration signal) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, 
Although one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for measuring change in arterial dimensions based on a time difference between the first acceleration signal and the second acceleration signal without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement.  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
possession.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of measuring change in arterial dimensions based on a time difference between the first acceleration signal and the second acceleration signal that can be performed.  That is to say, the applicant is attempting to claim the entire genus of measuring change in arterial dimensions based on a time difference between the first acceleration signal and the second acceleration signal, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.” Ariad, 598 F.3d at 1349 (emphasis added).
While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how change in arterial dimensions can be measured based on 
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim specifies the arterial dimensions comprise several limitations that are obtained from ultrasound, such as “Doppler velocity”, subsequent ultrasound echo frames” etc. However, the claims do not recite any means for obtaining these dimensions, i.e. there is not ultrasound sensor claimed. It is unclear how the arterial compliance probe as 
Further regarding claim 2, there is insufficient antecedent basis for the limitation "the diameter waveforms" in line 24.  
Additionally, regarding claim 2, each recitation of the limitation “any fiducial point” in lines 28-29 and 2-3 renders the claim indefinite. First it is unclear whether each recitation of “any fiducial point” is the same or different fiducial point. Second, it is unclear whether one or both of the recitations of “any fiducial point” are the same or different than the “first fiducial point” and/or the “second fiducial point” previously recited in claim 1. Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arathy R, Nabeel P.M, J. Joseph, M. Sivaprakasam and V. Awasthi, "An accelerometer probe for local pulse wave velocity measurement," 2017 IEEE International Symposium on Medical Measurements and Applications (MeMeA), 2017, pp. 426-431, doi: 10.1109/MeMeA.2017.7985914. (Date of Conference: 7-10 May 2017, hereinafter “Arathy”) in view of Joseph et al. (US 2017/0156706, corresponding WIPO document published December 23, 2015, hereinafter “Joseph”).
Regarding claim 1, Arathy discloses an arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject (“the developed accelerometer probe for cuffless evaluation of BP parameters and heartrate as a confounder of local PWV assessment was obtained” Abstract), the arterial compliance probe comprising: 
a flexible band (Flexible strip in Fig. 2, reproduced below, and corresponding description); 

    PNG
    media_image1.png
    191
    331
    media_image1.png
    Greyscale

an adhesive material (Adhesive in Fig. 2 and corresponding description) at a first end of the flexible band to worn the arterial compliance probe on a measurement site of the subject (“Bottom of the flexible strip was finally coated with a very thin layer of temporary adhesive material. The adhesive strip was used to attach the dual accelerometer probe to the neck of the subject for reliable capturing of the acceleration waveforms due to the arterial wall displacement.” page 3, left column); 
a first accelerometer, attached to the adhesive material (Accelerometer sensor I in Fig. 2 and corresponding description), configured to measure a first acceleration signal acquired from a first fiducial point of the measurement site (“Sensors were kept on either side of the strip at a known fixed distance (center-to-center distance = 24 mm) to eliminate error in local PWV calculation due to pulse propagation distance measurement” page 3, left column; also see Figs. 1-2 and corresponding descriptions); 
a second accelerometer, attached at a second end of the flexible band (Accelerometer sensor II in Fig. 2 and corresponding description), configured to measure a second acceleration signal acquired from a second fiducial point different the first fiducial point of the measurement site (“Sensors were kept on either side of the strip at a known fixed distance (center-to-center distance = 24 mm) to eliminate error in local PWV calculation due to pulse propagation distance measurement” page 3, left column; also see Figs. 1-2 and corresponding descriptions); and 
a controller, connected between the first accelerometer and the second accelerometer (Signal Acquisition Unit and Processing and Calculation Unit in Fig. 3 and corresponding description), configured to: 
	measure a local pulse wave velocity and change in arterial dimensions (“A novel accelerometer based probe design for local PWV measurement from carotid artery was designed and developed. The probe was developed using dual accelerometer sensor for reliable detection of a representative signal of blood pulse wave propagation through the carotid artery. The carotid artery is a prominent site to assess the presence and the strength of cardiac pulse. The design principle of the blood pulse detection transducer using accelerometers is based upon the mechanical behavior of the carotid artery. When the blood pulse volume propagates through the arterial vessel it causes significant changes in internal pressure and corresponding changes in arterial diameter with vessel wall displacement. Hence, the signal acquired using an accelerometer from carotid artery represents the acceleration related to the displacement of the arterial wall towards the skin surface. This waveform closely represents the blood pulse propagation through the arterial section and duality of it can be used for local PWV measurement.” page 2, right column) based on a time difference between the first acceleration signal and the second acceleration signal (“The pulse transit time (ΔT) is the time delay taken by the pulse wave to travel from proximal to distal pulse sensor. Usually, the propagation time ΔT is measured as the time delay between any specific critical points of simultaneously acquired blood pulse waveforms for a particular cardiac cycle. The critical point of a waveform is a specific characteristic identification point within a cycle. It can be selected according to the nature of the waveforms so that a most repeatable and reproducible ΔT measurement should occur from multiple cardiac cycles. Among the various transit time measurement algorithms for arterial blood pulse waveforms, second derivative maximum method (ΔT is measured as the time delay between the second derivative maximum points of blood pulse waveforms) is reported as one of the most repeatable cycle-to-cycle local PWV measurement method” page 2, left column).
Although Arathy suggests the controller being configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions (“A correlation examination of the local PWV with heartrate and BP was conducted during the same study. A statistically significant correlation was observed with the correlation coefficient greater than 0.78 for BP parameters and 0.66 for heartrate. In-vivo validation study promising the potential use of the developed accelerometer probe for cuffless evaluation of BP parameters and heartrate as a confounder of local PWV assessment was obtained.” Abstract; also see Fig. 9 and corresponding description), Arathy does not explicitly disclose the controller being configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions.
However, Joseph teaches, in the same field of endeavor, the controller being configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions (“measuring, by a controller unit, BP of the subject based on the local PWV and the change in arterial dimensions” Abstract). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Arathy with the controller being configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions as taught by Joseph since blood pressure measurement is a physiological indicator that has found wide spread use in both clinical and non-clinical settings ([0002] of Joseph).
Regarding claim 2, Arathy further discloses wherein the arterial dimensions comprises at least one of the diameter waveforms, blood flow waveform, cross- sectional area variations, Doppler velocity and, arterial wall thickness, geometrical, mechanical and flow characteristics from segments of the measurement site of the subject by tracking a subsequent ultrasound echo frames, a minimum and maximum diameter, a diameter at any fiducial point, an arterial wall thickness waveform, a minimum and maximum arterial thickness values, arterial wall thickness (“When the blood pulse volume propagates through the arterial vessel it causes significant changes in internal pressure and corresponding changes in arterial diameter with vessel wall displacement. Hence, the signal acquired using an accelerometer from carotid artery represents the acceleration related to the displacement of the arterial wall towards the skin surface.” page 2, right column).
Regarding claim 3, Arathy further discloses wherein the second accelerometer sensor are arranged in proximal to the first accelerometer (see Accelerometer sensor II arranged proximal to Accelerometer sensor I in Fig. 2, reproduced above, and corresponding description; also see Fig. 1 and corresponding description).
Regarding claim 4, Arathy further discloses wherein the second accelerometer sensor is configured in one of a linear arrays configuration, a curvilinear arrays configuration, and an annular arrays configuration (“The proposed probe consists of two identical ultra-compact linear triaxial MEMS accelerometer sensors (LIS344ALH - STMicroelectronics).” page 2, right column).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0020931 to Shusterman also teaches the claimed invention in e.g. Fig. 4a and corresponding description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793